ICJ_012_ReservationsGenocideConvention_UNGA_NA_1951-05-28_ADV_01_NA_02_EN.txt. 49

DISSENTING OPINION OF M. ALVAREZ
I

[Translation]

The General Assembly of the United Nations, at its plenary
session of November 16th, 1950, asked the International Court of
Justice for an Opinion upon certain questions concerning reser-
vations to the Convention for the Prevention and Punishment of the
Crime of Genocide ; the admission of these reservations had evoked
objections on the part of certain Staets, as well as differences of
opinion among the representatives of the United Nations themselves.

As was well said by the Attorney-General of the United Kingdom
in his oral statement before the Court, this Court has the power
and the duty both to devote itself in the first place to the examin-
ation of questions relating to the Convention on Genocide and to
formulate its conclusions in such a manner that they may be, as
far as possible, applicable, not only to conventions of this type
which may be drawn up within the framework of the United Nations
but also to multilateral conventions in general.

Moreover, it is natural that the Court should proceed in this
manner: it should, in order that its Opinion may be properly
founded, view the subject from a broader angle than that indicated
in the Request transmitted to it by the Assembly of the United
Nations.

It has been pointed out, in the course of the discussions which
have taken place upon this subject, that there are no precise rules
or precedents well established in international law regarding reser-
vations to multilateral conventions in general; three kinds of
practices have been mentioned to us, one of which was called the
Pan-American practice.

Up to the present time, multilateral conventions have been
established under the individualist system, based upon the absolute
sovereignty of States. According to this system, States are only
bound to the extent to which they consent to be obliged ; conse-
quently, they are free to make reservations to these conventions
as they please. Furthermore, these conventions have become more
and more numerous since the beginning of this century and relate
to a wide diversity of matters ; they constitute an important part
of what is called international legislation.

The multiplicity of reservations made to these multilateral
conventions, together with the adhesions to them and the denun-
ciations of them, has produced much uncertainty, because it is
difficult to be sure as to the States between which these conventions

38
DISS. OPIN. M. ALVEREZ (RESERVATIONS GENOCIDE CONV.) 50

are in force. A real crisis, to which some persons—including myself
—have drawn attention for some time past, has thus arisen in
international treaty law. The task of the Secretary-General of the
League of Nations and after that the United Nations in connection
with the registration of these conventions has become extremely
complicated; and it is without doubt partly to remedy this
situation that the General Assembly of the United Nations has
sent to the Court the Request for an Opinion which is now before us.

IE

In appraising multilateral conventions —and specifically that on
genocide—in the future, we shall be forced to abandon traditional
criteria, because we are now confronted with an international
situation very different from that which existed before the last
social cataclysm; the latter has caused a profound and rapid
evolution of facts and ideas in the international sphere.

Consequently, a very important point invites the consideration
of the Court.

According to current opinion, this Court has to apply the
principles of international law deemed to be in existence at the
moment when it delivers its judgment or opinion, without consider-
ing whether they have undergone any more or less sudden changes,
or whether they are in accord with the new conditions of inter-
national life; it appertains—we are told—to the International
Law Commission created by the United Nations to determine
what modifications should be made in international law.

That is a view which it is impossible to accept. As a result of
the great changes in international life that have taken place since
the last social cataclysm, it is necessary that the Court should
determine the present state of law in each case which is brought
before it and, when needed, act constructively in this respect, all
the more so because in virtue of Resolution 171 of the General
Assembly of the United Nations of 1947, it is at Jiberty to develop
international law, and indeed to create law, if that is necessary,
for it is impossible to define exactly where the development of
this law ends and its creation begins. To proceed otherwise would
be to fail to understand the nature of international law, which must
always reflect the international life of which it is born, if it is not
to be discredited.

The method I have just indicated is that applied to domestic
constitutional law. If, for example, consequently upon a revolution,
a new republican political régime establishes itself in the place of
a monarchy, it is obvious that both old and new institutions must
at once be applied and interpreted in conformity with the new
régime.

There are stronger reasons why the same course should be
followed in regard to international law. After the social cataclysm

39
DISS. OPIN. M. ALVAREZ (RESERVATIONS GENOCIDE CONV.) 51

which we have just passed through, a new order has arisen and,
with it, a new international law. We must therefore apply and
interpret both old and new institutions in conformity with both
this new order and this new law.

Til

In order not to go outside the scope of the Request for an Opinion,
I will confine myself to indicating the characteristics of the new
international law, so far as concerns multilateral conventions of
a special character.

In this respect, this law includes within its domain four categories
of multilateral conventions, three of which were formerly unknown :
(a) those which seek to develop world international organization
or to establish regional organizations, such as the European organ-
ization which is of such great present-day interest ; (b) those which
seek to determine the territorial status of certain States; such
conventions have existed in Europe since the beginning of the
xixth century, and have constituted what may be called “European
public law’; fc) conventions which seek to establish new and
important principles of international law ; (4) conventions seeking
to regulate matters of a social or humanitarian interest with a
view to improving the position of individuals.

It is among the conventions referred to under (c) and (d) above
that we find the Convention on Genocide. The new international
law, reflecting the new orientation of the legal conscience of the
nations, condemns genocide—as it condemns war—as a crime
against civilization, although this was not admitted till quite
recently.

Conventions of the above four categories present characteristics
which differentiate them markedly from ordinary multilateral
conventions.

To begin with, they have a universal character ; they are, in a
sense, the Constitution of international society, the new international
constitutional law. They are not established for the benefit of private
interests but for that of the general interest ; they impose obliga-
tions upon States without granting them rights, and in this respect
are unlike ordinary multilateral conventions which confer rights
as well as obligations upon their parties.

Furthermore, these conventions are not merely formulated under
the auspices of the United Nations, but in its Assemblies ; they are
discussed there at length by all States, who have the opportunity
to comment upon them as they see fit ; and the conventions which
are proposed by these Assemblies can be modified by them up to
the last moment.

The decisions of these Assemblies are taken upon a majority vote
(Art. 18 of the Charter). The old unanimity rule is thus abolished,
or rather it exists only in the exceptional cases mentioned in the

40
DISS. OPIN. M. ALVAREZ (RESERVATIONS GENOCIDE CONV.) 52

said Article 18. This rule of the majority vote is, moreover, in
conformity with our ideas of international organization, of the
interdependence of States and of the general interest ; national
sovereignty has to bow before the will of the majority by which
this general interest is represented.

(Let us note, in passing, that the judgments and opinions of this
Court are given on a majority vote.)

Thus, in fact, these Assemblies of the United Nations are, in
these cases, fulfilling a legislative function.

It is convenient to recall that at times certain States have given
the General Assembly of the United Nations truly legislative
powers by submitting themselves in advance to its decisions upon
questions which they have referred to it. We find a typical case in
the peace treaty signed between Italy and the four Great Powers,
in the part which relates to the future of the former Italian colonies.
The General Assembly of 1949 determined their fate; and its
resolution concerning Eritrea contains the broad outline of a
Constitution.

In addition to the multilateral conventions which have just been
mentioned, the Assemblies of the United Nations pass Declarations
and Resolutions of a very important nature. These Declarations do
not require ratification, and, by reason of their nature, are not
susceptible to reservations ; they have not yet acquired a binding
character, but they may acquire it if they receive the support of
public opinion, which in several cases has condemned an act con-
trary to a Declaration with more force than if it had been a mere
breach of a convention of minor importance.

Finally, the General Assembly of the United Nations is the

meeting place where States discuss political matters of general
interest (open diplomacy) ; in doing so, the Assembly is in a good
position to reconcile Law and Politics.
’ In short, the Assembly of the United Nations is tending to
become an actual international legislative power. In order that it
may actually become such a power, all that is needed is that govern-
ments and public opinion should give it support. Public opinion
is an important factor which comes into play in the new inter-
national law.

Certain consequences of great practical importance ensue from
the nature of the four categories of multilateral conventions which
have just been mentioned, and from the manner in which they
were drawn up.

To begin with, the said conventions are almost real international
laws.

Secondly, these conventions signed by a great majority of States
ought to be binding upon the others, even though they have not
expressly accepted them: such conventions establish a kind of
binding custom, or rather principles which must be observed by

4I
DISS. OPIN. M. ALVAREZ (RESERVATIONS GENOCIDE CONV.) 53

all States by reason of their interdependence and of the existence
of an international organization.

It follows from the foregoing that the said conventions must
not be interpreted with reference to the preparatory work which
preceded them ; they are distinct from that work and have acquired
a life of their own ; they can be compared to ships which leave the
yards in which they have been built, and sail away independently,
no longer attached to the dockyard. These conventions must be
interpreted without regard to the past, and only with regard to the
future.

Nor must they be interpreted in the light of arguments drawn
from domestic contract law, as their nature is entirely different.

IV

Let us next consider the particular question of the reservations.
to which the conventions of which I have just spoken—and in
particular that on genocide—may be subjected.

These conventions, by reason of their nature and of the manner
in which they have heen formulated, constitute an indivisible
whole. Therefore, they must not be made the subject of reser-
vations, for that would be contrary to the purposes at which they
are aimed, namely, the general interest and also the social interest.

To support this view, one may refer to what has happened in
the case of certain instruments of our international organization,
in particular the Charter of the United Nations and the Statute
of the International Court of Justice. After long discussions preced-
ing their formulation, these instruments were accepted without
reservation by all participating States ; and, at the present time,
countries which desire to take part in the United Nations are
prepared to sign this Charter and this Statute upon the same terms.

These instruments, to be sure, have given occasion to many
criticisms, and if the States had been allowed to make reservations
in regard to them they would have done so; nevertheless, they
accepted them as they stood, because they could not do otherwise.
A psychological factor, in fact, comes into consideration in regard
to these instruments: States are unwilling to remain aloof from
these conventions, for, if they did so, they would find themselves
in an awkward position in international society.

Those who advocate the admissibility of reservations even in
the four categories of statements to which I have referred, argue
that States desire to make reservations, and that if they were not
allowed to, they would not sign these instruments.

To this it can be replied that, when the said conventions were
debated in the Assemblies of the United Nations, the States had
an opportunity of making criticisms or objections on any points
that they pleased, and that, consequently, they cannot afterwards

42
DISS. OPIN. M. ALVAREZ (RESERVATIONS GENOCIDE CONV.) 54

return to those points. It would be inadmissible that an instrument
approved by the Assembly of the United Nations and designed
to form one of the foundations of our international life could be
destroyed, or even shaken, by the independent action of one or
more States, which actually took part in drawing up the conven-
tions concerned.

To avoid these difficulties, conventions of the kind referred to
above.ought to be established in their essential points without
going into details, so that they can be accepted by the greatest
possible number of States ; a less ambitious pact, upon which all
parties are in agreement, is preferable to a more elaborate pact
to which numerous reservations have been made.

As regards the Convention on Genocide in particular, it is
contended that it may be made the subject of reservations because
this possibility was mentioned in the General Assembly of the
United Nations ; and because certain States gave their adhesion
to this Convention subject to reservations, and, finally, because
the matter of reservations is mentioned in the Request for the
opinion of the Court.

To this it can be replied that if reservations to this Convention
are contemplated, that is a consequence of the survival of old-
fashioned ideas on multilateral conventions; people are still
considering this subject in relation to the old criterion, without
taking its new aspect into consideration.

It has been proposed to seek a solution of the problem stated
in the Request by having recourse to doctrinal or practical systems.
According to one point of view, reservations, to be valid, must be
accepted by all the contracting States. Following another more
recent system—that adopted by this Court—reservations are
inadmissible if they are not compatible with the aims and objects
of the Convention. |

Neither of these points of view is satisfactory. So far as the latter
is concerned, States making reservations could argue that their
reservations were not in conflict with the aim of the Convention,
while States objecting to the reservations might allege the opposite.
And, when one realizes that in this event it would be the duty of
the International Court of Justice to settle the dispute, this tribunal
will find itself so overburdened with controversies of this nature
that its functions would be utterly distorted.

The best solution would be to establish plainly that reservations
are inadmissible in the four categories of multilateral conventions
which have been mentioned, and in particular in that on genocide :
the psychological factor which has been referred to would then
come into play, and States would sign these conventions without
reservations.

If, however, the admissibility of reservations in these conven-
tions is to be maintained, it would be necessary that the conventions
should state this fact expressly, and explain the legal effect that

43
DISS. OPIN. M. ALVAREZ (RESERVATIONS GENOCIDE CONV.) 55

they would possess. In that event the said conventions would
become ordinary multilateral conventions; and they would no
longer be fundamental conventions of international law.

If the scope of the reservations were not determined in the
convention itself, it would have to be admitted that they would
only involve the minimum legal result.

These results could then be as follows :

If the reservations proposed by a State are not accepted by one
or several others of the States parties to the convention, the reserv-
ing State is not to be considered as a party to the convention.

If the reservations are accepted by the majority of other States,
then the convention is transformed, and another convention takes
its place ; the States which have not accepted the reservations are
not parties to the new convention.

Finally, if the reservations are accepted by certain States but
objected to by others, then there is no convention at all.

V

The foregoing considerations regarding the new international
law concerning multilateral conventions of the kinds indicated
above, and in particular the Convention on Genocide, provide a new
criterion which we must employ in finding a solution to the questions
put to the Court in the Request.

To the first of these questions, I reply with a categorical No : as
I have just said, the Convention on Genocide cannot admit of
reservations. In any event, even if they were allowed, they should
produce the minimum of legal effect in favour of the States making
the reservation.

The second question does not fall to be considered, in view of
the reply given to Question I.

As regards Question ITI, I reply that legal effect must be given
to objections made to reservations by a State coming within the
categories stated in my paragraphs (a) and (0).

The conclusions which I have set forth may assist in preventing
States from making reservations to the Convention.

(Signed) A. ALVAREZ.

44
